       3:19-cv-03235-SEM-EIL # 1    Page 1 of 12                                       E-FILED
                                                       Thursday, 03 October, 2019 08:45:06 AM
                                                                  Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                             SPRINGFIELD DIVISION

CENTRAL LABORERS’ PENSION
FUND, By and Through Its Board of
Trustees;

      and

CENTRAL LABORERS’ ANNUITY
FUND, By and Through Its Board of
Trustees;

      and

NORTH       CENTRAL        ILLINOIS
LABORERS’ HEALTH & WELFARE
FUND,   ILLINOIS   LABORERS’ &
CONTRACTORS                   JOINT                Cause No. 19-3235
APPRENTICESHIP AND TRAINING
PROGRAM,      NORTH       CENTRAL
ILLINOIS LABORERS’ EMPLOYERS’
COOPERATION & EDUCATION TRUST,
MIDWEST     REGION    FOR      FAIR
CONTRACTING, CENTRAL ILLINOIS
BUILDERS                 INDUSTRY
ADVANCEMENT       FUND,      NORTH
CENTRAL LABORER’S POLITICAL
LEAGUE, NORTH CENTRAL ILLINOIS
LABORERS’ MARKET PRESERVATION
FUND, LABORERS’ OF ILLINOIS
VACATION     FUND,   and     NORTH
CENTRAL     ILLINOIS   LABORERS’
DISTRICT COUNCIL WORK DUES,

      Plaintiffs,

v.

GRONEMEIER CONCRETE CUTTING,
INC. and CATHERINE GRONEMEIER,

      Defendants.
        3:19-cv-03235-SEM-EIL # 1          Page 2 of 12



                                         COMPLAINT

       COME NOW Plaintiffs Central Laborers’ Pension Fund; Central Laborers’ Annuity Fund;

and North Central Illinois Laborers’ Health & Welfare Fund, Illinois Laborers’ & Contractors Joint

Apprenticeship and Training Program, North Central Illinois Laborers’ Employers’ Cooperation

& Education Trust, Midwest Region For Fair Contracting, Central Illinois Builders Industry

Advancement Fund, North Central Laborer’s Political League, North Central Illinois Laborers’

Market Preservation Fund, Laborers’ of Illinois Vacation Fund, and North Central Illinois

Laborers’ District Council Work Dues, by and through undersigned Counsel, and state as follows

for their Complaint against Defendant Gronemeier Concrete Cutting, Inc.:

                                             Parties

       1.      Plaintiff Central Laborers’ Pension Fund (“Pension Fund”) is an “employee

pension benefit plan” within the meaning of section 3(2)(A) of ERISA, 29 U.S.C. § 1002(2)(A).

Pension Fund is a “defined benefit plan” within the meaning of § 3(35) of ERISA, 29 U.S.C. §

1002(35). Pension Fund’s Board of Trustees are fiduciaries within the meaning of Section

3(21)(A) of ERISA, 29 U.S.C. §§ 1002(21)(A), and are authorized to maintain this cause of action

pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3).

       2.      Plaintiff Central Laborers’ Annuity Fund (“Annuity Fund”) is a “pension plan”

within the meaning of section 3(2)(A) of ERISA, 29 U.S.C. §§ 1002(2)(A). Retirement Savings

Fund is a “defined contribution plan” within the meaning of § 3(34) of ERISA, 29 U.S.C. §

1002(34). Annuity Fund’s Board of Trustees are fiduciaries within the meaning of Section

3(21)(A) of ERISA, 29 U.S.C. §§ 1002(21)(A), and are authorized to maintain this cause of action

pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3).




                                                2
        3:19-cv-03235-SEM-EIL # 1          Page 3 of 12



       3.     Pension Fund and Annuity Fund are the designated collection agents on behalf of

North Central Illinois Laborers’ Health & Welfare Fund, Illinois Laborers’ & Contractors Joint

Apprenticeship and Training Program, North Central Illinois Laborers’ Employers’ Cooperation

& Education Trust, Midwest Region For Fair Contracting, Central Illinois Builders Industry

Advancement Fund, North Central Laborer’s Political League, North Central Illinois Laborers’

Market Preservation Fund, Laborers’ of Illinois Vacation Fund, and North Central Illinois

Laborers’ District Council Work Dues, which are ERISA funds, collectively-bargained funds, dues

check-off contributions and wage deductions.

       4.     Together, the foregoing Plaintiffs shall be referred to as “Plaintiff Funds.”

       5.     Contributions to Plaintiff Funds are received and processed at the offices of the

Pension Fund, Welfare Fund and Annuity Funds in Jacksonville, Morgan County, Illinois

       6.     Defendant Gronemeier Concrete Cutting, Inc. (“Gronemeier Concrete”) is an

Illinois general business corporation maintaining its principal place of business in Bloomington,

McLean County, Illinois.

       7.     Gronemeier Concrete is, was and at all relevant times has been, an “employer” in

an “industry affecting commerce” within the meaning of Sections 3(5), (11) and (12) of ERISA,

29 U.S.C. §§ 1002(5), (11) and (12), and is an “employer” in an industry “affecting commerce”

within the meaning of §§ 2(2), (6) and (7) of the Labor-Management Relations Act of 1947

(“LMRA”), as amended, 29 U.S.C. §§ 152(2), (6) and (7).

       8.     Defendant Catherine Gronemeier (“Catherine Gronemeier”) is a natural person

residing in or about Bloomington, McLean County, Illinois.

       9.     Catherine Gronemeier is President and owner of Gronemeier Concrete.




                                                3
        3:19-cv-03235-SEM-EIL # 1         Page 4 of 12



                                   Jurisdiction and Venue

       10.    This Court has jurisdiction over Plaintiffs’ claims by virtue of Sections 502(a)(3)

and 515 of ERISA, 29 U.S.C. § 1132(a)(3) and 1145, and pursuant to § 301(a) and (c) of the

LMRA, 29 U.S.C. § 185(a) and (c). This Court has jurisdiction over supplemental State law claims

pursuant to 28 U.S.C. § 1367.

       11.    This Court has personal jurisdiction over Gronemeier Concrete and Catherine

Gronemeier pursuant to ERISA § 502(e), 29 U.S.C. § 1132(e) and pursuant to § 301(a) of the

LMRA, 29 U.S.C. § 185(a) and generally pursuant to Rule 4 of the Federal Rules of Civil

Procedure.

       12.    Venue is proper in this Court pursuant to ERISA Section 502(e)(2), 29 U.S.C. §

1132(e)(2), § 301 of the LMRA, 29 U.S.C. § 185 and 28 U.S.C. § 1391 et seq.

                                Facts Common to All Counts

       13.    Gronemeier Concrete is, was, and at all times relevant to this Complaint has been

signatory to one or more collective bargaining agreements (“CBA’s”) with one or more local

union(s) affiliated with the Laborers International Union of North America (“LiUNA”), in and

around Bloomington, Illinois.

       14.    Gronemeier Concrete is, was, and at all times relevant to this Complaint has been

signatory to one or more Participation Agreements (“Participation Agreement(s)”) with the

Pension Fund, Welfare Fund, Annuity Fund and Training Trust Fund. See, Exhibit A.

       15.    Page 1 of Exhibit A, a Participation Agreement signed on behalf of Gronemeier

Concrete on or about July 27, 1987, provides the Participation Agreement represents:

              …the detailed written agreement required by the Labor-
              Management Relations Act to permit the Central Laborers Pension
              Fund, Central Laborers’ Welfare Fund, Central Laborers’ Annuity
              Plan, Illinois Laborers’ and Contractors’ Training Trust Fund and

                                               4
        3:19-cv-03235-SEM-EIL # 1         Page 5 of 12



              such other Funds or Plans listed below to receive contributions from
              said Employer on behalf of employees employed by said Employer
              within the jurisdiction of said Funds and Plans.

       16.    Page 2 of Exhibit A, a Participation Agreement signed on behalf of Gronemeier

Concrete on or about November 29, 1993, provides the Participation Agreement represents:

              …the detailed written Agreement required by the Labor-
              Management Relations Act (29 U.S.C. Section 186(c)) to permit the
              Funds to receive contributions from said Employer on behalf of
              Employees employed by the Employer within the jurisdiction of the
              Funds.

       17.    Page 3 of Exhibit A, a Participation Agreement signed on behalf of Gronemeier

Concrete on or about November 29, 1993, provides the Participation Agreement represents:

              …the detailed written Agreement required by the Labor
              Management Relations Act (29 U.S.C. Section 186(c)) to permit the
              Funds to receive contributions from the Employer on behalf of
              Employees employed by the Employer within the jurisdiction of the
              Funds.

       18.    Page 4 of Exhibit A, a Participation Agreement signed on behalf of Gronemeier

Concrete on or about November 29, 1993, provides the Participation Agreement represents:

              …the detailed written Agreement required by the Labor
              Management Relations Act (29 U.S.C. Section 186(c)) to permit the
              Funds to receive contributions from the Employer on behalf of
              Employees employed by the Employer within the jurisdiction of the
              Funds.

       19.    Pursuant to each of the Participation Agreements, Gronemeier Concrete agreed to

be bound by the Trust Documents establishing Plaintiff Funds and any policies and procedures

adopted by Plaintiff Funds’ Trustees.

       20.    Gronemeier Concrete employs, and/or has employed, individuals who are members

of, and/or represented by, local union affiliates of LiUNA in and around, but not limited to,

Bloomington, Illinois.



                                               5
        3:19-cv-03235-SEM-EIL # 1           Page 6 of 12



       21.     Pursuant to § 515 of ERISA, 29 U.S.C. § 1145, as well as the CBA’s and/or

Participation Agreements, Declarations of Trust establishing Plaintiff Funds and CBA’s,

Gronemeier Concrete is required to pay contributions to Plaintiff Funds in accordance with the

terms and conditions of the CBA’s, Trust Agreements, Participation Agreements and CBA’s.

       22.     Pursuant to the CBA’s and/or Participation Agreements and Declarations of Trust

establishing Plaintiff Funds, as well as the policies adopted by the Trustees of Plaintiff Funds,

Gronemeier Concrete is required to report hours worked by its employees and make prompt

payment of required contributions, including wage deductions for collectively-bargained dues

and/or working assessments.

       23.     The Pension Fund, Welfare Fund and Annuity Fund act as designated collection

agents for the receipt and processing of all contributions required by the Participation Agreements.

       24.     Gronemeier Concrete is required to submit reports, along with payment of

necessary contributions, by the 15th of each month related to hours worked and wages paid during

the previous month.

       25.     ERISA, the CBA’s, and/or Declarations of Trust adopted by the Trustees of

Plaintiff Funds and to which Gronemeier Concrete is bound and required to comply, specifically

provide that in the event a signatory contractor fails to submit timely reports of hours, or payments

of contributions due, the contractor shall be liable for the contributions due, as well as interest,

liquidated damages, court costs, auditing and/or accounting fees and attorneys’ fees and costs.

       26.     ERISA, the CBA’s, and/or Participation Agreements and Declarations of Trust

establishing Plaintiff Funds, as well as the policies adopted by the Trustees of Plaintiff Funds,

specifically authorize the Trustees to conduct audits of contributing employers.




                                                 6
        3:19-cv-03235-SEM-EIL # 1           Page 7 of 12



       27.     Plaintiff Funds audited Gronemeier Concrete for various time periods, resulting in

liability being found due to Plaintiff Funds.

       28.     Gronemeier Concrete has further failed to submit all required reports, or payment

of contributions.

       29.     Gronemeier Concrete is, therefore, considered delinquent to Plaintiff Funds.

       30.     Gronemeier Concrete is liable to Plaintiff Funds for all contributions due, whether

determined by audit, or otherwise; Liquidated Damages; interest; audit costs; and attorneys’ fees

and costs.

       31.     Gronemeier Concrete and Catherine Gronemeier, jointly and severally as Obligor,

entered into a Judgment Note the Plaintiff Funds related to said a portion of said delinquency.

       32.     Some but not all payments were made pursuant to the Judgment Note.

       33.     Gronemeier Concrete and Catherine Gronemeier have breached the Judgment Note.

       34.     Plaintiff Funds have a right to recovery of all amounts due, whether included in the

breached Judgment Note, or otherwise, as well as Liquidated Damages, interest, audit costs and

attorneys’ fees and costs.



                                                COUNT I

                             ENFORCEMENT OF JUDGMENT NOTE

                                (AGAINST ALL DEFENDANTS)

       COME NOW Plaintiffs Central Laborers’ Pension Fund; Central Laborers’ Annuity Fund;

and North Central Illinois Laborers’ Health & Welfare Fund, Illinois Laborers’ & Contractors Joint

Apprenticeship and Training Program, North Central Illinois Laborers’ Employers’ Cooperation

& Education Trust, Midwest Region For Fair Contracting, Central Illinois Builders Industry



                                                   7
        3:19-cv-03235-SEM-EIL # 1          Page 8 of 12



Advancement Fund, North Central Laborer’s Political League, North Central Illinois Laborers’

Market Preservation Fund, Laborers’ of Illinois Vacation Fund, and North Central Illinois

Laborers’ District Council Work Dues, by undersigned Counsel, and state as follows for Count I

of their Complaint against Defendant Gronemeier Concrete, Inc.:

       35.     Plaintiff Funds restate and reincorporate paragraphs 1 through 34 of their

Complaint, as if fully set forth herein.

       36.     Gronemeier Concrete and Catherine Gronemeier, jointly and severally as Obligor,

entered into a Judgment Note with Plaintiff Funds calling for payment of a certain portion of the

delinquency generally described above. See, Exhibit B.

       37.     Gronemeier Concrete Cutting and Catherine Gronemeier made some, but not all

payments required by the Promissory Note.

       38.     Gronemeier Concrete and Catherine Gronemeier breached the Judgment Note by

failing to make all payments required by the Judgment Note and by incurring additional

delinquencies to Plaintiff Funds.

       39.     Demand has been made upon Gronemeier Concrete and Catherine Gronemeier to

pay the amounts due. See, Exhibit C.

       40.     Gronemeier Concrete and Catherine Gronemeier have failed and refused to pay.

       41.     As of the date of this Complaint, Gronemeier Concrete and Catherine Gronemeier

owe Plaintiff Funds $147,537.49 pursuant to the Promissory Note. See, Exhibit C, page 2.

       42.     Plaintiff Funds are entitled to enforce the Promissory Note and to recover all

outstanding amounts due.

       43.     Pursuant to the Judgment Note, Plaintiff Funds are entitled to an award of their

attorneys’ fees and costs.



                                               8
        3:19-cv-03235-SEM-EIL # 1          Page 9 of 12



       44.     As a result of Gronemeier Concrete’s actions and inactions, Plaintiff Funds have

been harmed.

       WHEREFORE, Plaintiff Funds respectfully pray that the Court:

               a. Enter Judgment for Plaintiff Funds and against Defendants Gronemeier

                  Concrete Cutting, Inc. and Catherine Gronemeier, jointly and severally;

               b. Enter an Order that Gronemeier Concrete Cutting and Catherine Gronemeier

                  breached the Promissory Note;

               c. Enter an Order awarding Plaintiff Funds $147,537.49 for unpaid amounts due

                  pursuant to the Judgment Note;

               d. Enter an Order awarding Plaintiff Funds their attorneys’ fees and cost in an

                  amount to be proven at trial; and

               e. Enter Orders for such further relief as the Court deems proper in the premises.



                                           COUNT II
       COLLECTION OF DELINQUENT FRINGE BENEFIT CONTRIBUTIONS
                (AGAINST GRONEMEIER CONCRETE CUTTING, INC.)
       COME NOW Plaintiffs Central Laborers’ Pension Fund; Central Laborers’ Annuity Fund;

and North Central Illinois Laborers’ Health & Welfare Fund, Illinois Laborers’ & Contractors Joint

Apprenticeship and Training Program, North Central Illinois Laborers’ Employers’ Cooperation

& Education Trust, Midwest Region For Fair Contracting, Central Illinois Builders Industry

Advancement Fund, North Central Laborer’s Political League, North Central Illinois Laborers’

Market Preservation Fund, Laborers’ of Illinois Vacation Fund, and North Central Illinois

Laborers’ District Council Work Dues, by undersigned Counsel, and state as follows for Count I

of their Complaint against Defendant Gronemeier Concrete, Inc.:


                                                9
        3:19-cv-03235-SEM-EIL # 1            Page 10 of 12



       44.     Plaintiff Funds restate and reincorporate paragraphs 1 through 34 and 35 through

43 of Count I of their Complaint, as if fully set forth herein.

       45.     Pursuant to the Judgment Note, Exhibit B, in the event of breach of the Judgment

Note, Plaintiff Funds reserved the right to sue pursuant to ERISA.

       46.     As pled in Count I, Gronemeier Concrete Cutting breached the Promissory Note.

       47.     In addition, based upon previous audits, remittance reports submitted without

payment and unpaid amounts due pursuant to the Judgment Note, Exhibit B, Gronemeier Concrete

became liable to Plaintiff Funds for delinquent fringe benefit contributions in the amount of at

least $514,672.94 (“Delinquency”). See, Exhibit C, page 2.

       48.     Pursuant to the CBA’s, and/or Trust Documents adopted by the Trustees of Plaintiff

Funds and to which Gronemeier Concrete is bound and required to comply, as a result of the

Delinquency, Gronemeier Concrete is liable to Plaintiff Funds for Liquidated Damages in the

amount of at least $53,573.87. See, Exhibit C, page 2.

       49.     Pursuant to the CBA’s, and/or Trust Documents adopted by the Trustees of Plaintiff

Funds and to which Gronemeier Concrete is bound and required to comply, Gronemeier Concrete

is liable to Plaintiff Funds for audit costs of $4,456.95. See, Exhibit C, page 2.

       50.     Subject to payments received, Gronemeier Concrete remains liable to Plaintiff

Funds in the amount of $272,840.92 in addition to the amounts sought in Count I for breach of the

Promissory Note. See, Exhibit C, page 2.

       51.     In total, Gronemeier Concrete Cutting is liable to Plaintiff Funds in the amount of

at least $431,418.44. See, Exhibit C, page 2.

       52.     Demand was made upon Gronemeier Concrete to pay the amounts due, but

Gronemeier Concrete has failed and refused to pay.



                                                  10
       3:19-cv-03235-SEM-EIL # 1             Page 11 of 12



       53.      In addition, Gronemeier Concrete is believed not to have fully reported, or paid all

required fringe benefit contributions. As such, Plaintiff Funds do not know and cannot know the

full amount of contributions, Liquidated Damages, interest and other amounts that may be due.

       54.      Plaintiff Funds lack an adequate remedy at law and are suffering, and will continue

to suffer, immediate, severe and irreparable harm, unless Gronemeier Concrete is ordered to

comply with its contractual obligations and to submit outstanding remittance reports and payment

of required contributions.

       55.      Plaintiff Funds are entitled to an Order that Gronemeier Concrete submit all

outstanding remittance reports.

       56.      Plaintiff Funds are entitled to an award of all contributions due, as well as

Liquidated Damages and interest.

       57.      Plaintiff Funds are entitled to an award of audit costs.

       58.      Plaintiff Funds are entitled to an award of attorneys’ fees and costs.

       59.      As a result of Gronemeier Concrete’s actions and inactions, Plaintiff Funds have

been harmed.

       WHEREFORE, Plaintiff Funds respectfully pray that the Court:

             a. Enter Judgment for Plaintiff Funds and against Defendant Gronemeier Concrete

                Cutting, Inc.;

             b. Enter Orders for temporary, preliminary and permanent injunctive relief that

                Gronemeier Concrete submit all outstanding remittance reports;

             c. Enter an Order awarding Plaintiff Funds delinquent contributions, Liquidated

                Damages and audit costs in the net amount of at least $431,418.44, or a different

                and greater amount to be proven at trial;



                                                  11
3:19-cv-03235-SEM-EIL # 1         Page 12 of 12



  d. Enter an Order awarding Plaintiff Funds appropriate pre- and post-judgment

     interest;

  e. Enter an Order awarding Plaintiff Funds audit costs in an amount to be proven at

     trial;

  f. Enter an Order awarding Plaintiff Funds their attorneys’ fees and costs in an amount

     to be proven at trial; and

  g. Enter Orders for such further relief as the Court deems proper in the premises.



                                           Respectfully Submitted,

                                           Cavanagh & O’Hara LLP


                                            /s/ James R. Kimmey
                                           JAMES R. KIMMEY, No. 6314932
                                           101 W. Vandalia St., Suite 245
                                           Edwardsville, IL 62025
                                           (618) 692-5250 (tel.)
                                           (618) 692-5254 (fax)
                                           jaykimmey@cavanagh-ohara.com

                                           Attorneys For Plaintiffs




                                      12
